DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding the Rule 130 Declaration:

    PNG
    media_image1.png
    205
    656
    media_image1.png
    Greyscale

According to the applicants’ own submission of Rule 130(a), “If the declaration provides both 1. an unequivocal statement from one or more joint inventors that he/she/they invented the potential prior art subject matter, and 2. a reasonable explanation of the presence of any additional authors/inventors of the potential prior art subject matter then it will generally be acceptable unless there is evidence to the contrary”. The applicant states that merely stating “Inventor Garaeau is in the same study group and participated in preparing the Su document” satisfies the requirement of “a reasonable explanation of the presence of any additional authors/inventors”. The examiner respectfully disagrees with the applicants’ position. The applicant seems to show co-invention with others and provides an “unequivocal statement” of joint invention with the other authors by simply stating that the additional authors are “in the same study group as me”, which is not a reasonable explanation of the additional authors. For example, there is no explanation as to which parts of the reference were obtained from the additional authors and especially there is no “reasonable explanation” of which parts of the examiner relied upon sections of the reference were invented by the additional authors. The affidavit should be furnished with specific sections of the reference that are taught by the inventor. Furthermore, a statement comprising “same study group” does not necessarily equate to “same inventors”. Due to such insufficiencies, the affidavit filed is insufficient.
Applicants’ remarks regarding the Independent claims 1 and 11:

    PNG
    media_image2.png
    87
    635
    media_image2.png
    Greyscale

The examiner considers the applicants’ remarks, but these remarks are now moot under new grounds of rejection as posted in the updated Office Action below. The examiner also appreciates the applicant for incorporating portions of paragraph 48 showing dropping of lower priority services on the unaffected one or more optical carriers for higher priority services. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dropping of lower priority services on the unaffected one or more optical carriers for higher priority services) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). If the applicant would like these or any other limitations to be considered, the applicant is hereby requested to incorporate such language into the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 4, 6, 8-13, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability) in further view of Gerstel (US 2008/0008085).
Regarding claim 1, G.709 teaches a method comprising: a plurality of optical carriers (Section 6.1.2, paragraph 1, the OTN optical structure consists of two classes of optical interfaces…; Fig. 6.2, describes the optical structure of OTUk interfaces with OTSi carriers) transport an OTUCn (Section: 6.1.2: Fig. 6-2: MOTUm shows that OTUCn is carried by OTSiG which carries a set of OTSi’s).
Although G.709 teaches an OTN optical structure, G.709 doesn’t explicitly teach determining which services in the OTUCn are affected by failed one or more optical carriers; continuing to operate the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers; and adjusting some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers. 
Su teaches a partial failure process implemented in an Optical Transport Unit Cn (OTUCn) network (Abstract), determining which services in the OTUCn are affected by failed one or more optical carriers (Fig. 1, right side of the figure with title: ODUCn with ODUC #i AiS shows that ODUC#1 (the middle ODUC) is determined to be the affected ODUk service; Page 7, section 3, bullet point 4), continuing to operate the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers (Section 2.2, lines 3-4, does not impact the other ODUk/flex clients at the same time…i.e. maintain operation of the unaffected one or more optical carriers);  and adjusting some or all of the affected services from the failed one or more optical carriers to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of G.709 to incorporate the techniques of resolving partial faults in an OTUCn as taught by Su so that even if part of OTUC fails, operation still continues for the part that did not fail instead of failing all the links.
Although Su teaches not to impact the other ODU clients on the unaffected one or more optical carriers at the same time as arranging the affected ODU clients, Su teaches that the adjusting comprises adjusting the affected ODU clients. Su doesn’t teach also adjusting at least one or more services already on the unaffected one or more optical carriers.
Gerstel teaches adjusting at least one or more services already on the unaffected one or more optical carriers (paragraph [0018], Given the failure event, step 31 determines the set of network connections (carrying services) F which are directly impacted by the failure at time T...For each connection f in set F, step 32 considers various alternate routes unaffected by the failure to recover that connection...To recover or protect the network connection f, by using an alternate route, the available bandwidth may be used, or other connections may be preempted or "bumped off" the alternate routes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustment step taught by Su and incorporate adjusting already existing services/connections as taught by Gerstel in order to reduce the amount of protection bandwidth and at the same time provide meaningful protection assurance for all of the connections impacted by a network failure based on each connection's SLA (Gerstel: paragraph [0005]).
Regarding claim 2,  G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein G.709 teaches the OTUCn has a bandwidth N and the plurality of optical carriers are X optical carriers, X > 1, each having a bandwidth M1, M2, ..., Mx each being less than N and a total being equal to N (Fig. 6-2 shows that the OTUCn comprises OTSiG; 3.2.4 states that OTSiG is a set of OTSi signals that supports an OTUCn, hence it can be seen the OTUCn has a bandwidth to transport data and the optical carriers each will have a bandwidth to carry services. Since the OTUCn is made of optical carriers OTSi’s, it obvious to see that each bandwidth of each of the optical carriers total to the net bandwidth of the OTUCn and that each bandwidth of each of the optical carriers is less than the total bandwidth of the OTUCn).
Regarding claim 3, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein Gerstel teaches the adjusting is based on priority of the some or all of the services relative to priority of services already on the unaffected one or more optical carriers (Fig. 2, steps 34 and 38; paragraph [0024]).  
Regarding claim 4, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein Su teaches any of the determined services is carried across a combination of the failed one or more optical carriers and the unaffected one or more optical carriers (Page 2, lines 1-3).
Regarding claim 6, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein Su teaches the adjusting includes moving any of the determined services to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…).  
Regarding claim 8, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein Su teaches the adjusting is performed by an edit operation to retain existing provisioning data (Page 2, lines 1-3, Trigger the reconfiguration of TS allocation…to recover the normal transport of ODUk/flex clients in failed OTUc; Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Section 2.2, paragraph 1, lines 6-7, ODUk cross connects with the OPUCn control the allocation of unused tributary slots in the non-failed ODUC instances to the failed ODUk client signals).  
Regarding claim 9, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein Su teaches the determining is performed by any of a controller and a network management system (Page 5, section 2.2, paragraph 1, lines 7-9).  
Regarding claim 10, G.709 in view of Su in further view of Gerstel teaches the method of claim 1, wherein the services affected by the failed one or more optical carriers are determined via any of status monitoring, by monitoring of fault points at any of a point of failure and adjacent equipment (G.709: Sections 15.5.1, 15.5.2 and 15.5.8 teach monitoring to determine faults and Su teaches providing status indication, Page 6, bullet point 1, status indication…).
Regarding claim 11, G.709 teaches a network element comprising: one or more ports (Page 1, Section 1, paragraph 3, the interfaces defined in this recommendation can be applied to user-network-interfaces and network-node-interfaces) forming a plurality of optical carriers (Optical Tributary Signal (OTSi)) (Section 6.1.2, paragraph 1, the OTN optical structure consists of two classes of optical interfaces…; Fig. 6.2, describes the optical structure of OTUk interfaces with OTSi carriers) and that OTSi’s are optical carriers that transport an OTUCn (Section: 6.1.2: Fig. 6-2: MOTUm shows that OTUCn is carried by OTSiG which carries a set of OTSi’s).
Although G.709 teaches an OTN optical structure, G.709 doesn’t explicitly teach circuitry communicatively coupled to the one or more ports and configured to responsive to a determination of which services in a single Optical Transport Unit Cn (OTUCn) that is transmitted via the plurality of optical carriers are affected by a failure of one or more optical carriers of the plurality of optical carriers, cause continued operation of the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers, and cause adjustment of some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers.
Su teaches a partial failure process implemented in a network element in an Optical Transport Unit Cn (OTUCn) network (Abstract), circuitry communicatively coupled to the one or more ports and configured to responsive to a determination of which services in an Optical Transport Unit Cn (OTUCn) are affected by a failure of one or more optical carriers of the plurality of optical carriers (Fig. 1, right side of the figure with title: ODUCn with ODUC #i AiS shows that ODUC#1 (the middle ODUC) is determined to be the affected ODUk service), cause continued operation of the single OTUCn with unaffected one or more optical carriers of the plurality of optical carriers (Section 2.2, lines 3-4, does not impact the other ODUk/flex clients at the same time…i.e. maintain operation of the unaffected one or more optical carriers) and cause adjustment of some or all of the services from the failed one or more optical carriers to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…make sure it does not impact the other ODU clients at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of G.709 to incorporate the techniques of resolving partial faults in an OTUCn as taught by Su so that even if part of OTUC fails, operation still continues for the part that did not fail instead of failing all the links.
Although Su teaches not to impact the other ODU clients on the unaffected one or more optical carriers at the same time as arranging the affected ODU clients, Su teaches that the adjusting comprises adjusting the affected ODU clients. Su doesn’t teach also adjusting at least one or more services already on the unaffected one or more optical carriers.
Gerstel teaches adjusting at least one or more services already on the unaffected one or more optical carriers (paragraph [0018], Given the failure event, step 31 determines the set of network connections (carrying services) F which are directly impacted by the failure at time T...For each connection f in set F, step 32 considers various alternate routes unaffected by the failure to recover that connection...To recover or protect the network connection f, by using an alternate route, the available bandwidth may be used, or other connections may be preempted or "bumped off" the alternate routes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjustment step taught by Su and incorporate adjusting already existing services/connections as taught by Gerstel in order to reduce the amount of protection bandwidth and at the same time provide meaningful protection assurance for all of the connections impacted by a network failure based on each connection's SLA (Gerstel: paragraph [0005]).
Regarding claim 12, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein G.709 teaches the OTUCn has a bandwidth N and the plurality of optical carriers are X optical carriers, X > 1, each having a bandwidth M1, M2, ..., Mx each being less than N and a total being equal to N (Fig. 6-2 shows that the OTUCn comprises OTSiG; 3.2.4 states that OTSiG is a set of OTSi signals that supports an OTUCn, hence it can be seen the OTUCn has a bandwidth to transport data and the optical carriers each will have a bandwidth to carry services. Since the OTUCn is made of optical carriers OTSi’s, it obvious to see that each bandwidth of each of the optical carriers total to the net bandwidth of the OTUCn and that each bandwidth of each of the optical carriers is less than the total bandwidth of the OTUCn).  
Regarding claim 13, G.709 in view of Su in further view of Gerstel in further view of Gerstel teaches the network element of claim 11, wherein Gerstel teaches the adjustment is based on priority of the some or all of the services relative to priority of services already on the unaffected one or more optical carriers (Fig. 2, steps 34 and 38; paragraph [0024]).  
Regarding claim 14, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein Su teaches any of the determined services is carried across a combination of the failed one or more optical carriers and the unaffected one or more optical carriers (Page 2, lines 1-3).  
Regarding claim 16, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein Su teaches the adjustment includes moving any of the determined services to the unaffected one or more optical carriers (Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Page 5, section 2.2, paragraph 1, lines 1-4, arrange these ODU clients to the other unallocated TSs…).  
Regarding claim 18, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein Su teaches the adjustment is performed by an edit operation to retain existing provisioning data (Page 2, lines 1-3, Trigger the reconfiguration of TS allocation…to recover the normal transport of ODUk/flex clients in failed OTUc; Page 6, Section 3, bullet point 4 and Fig. 3 shows adjusting the overhead based on the failure; Section 2.2, paragraph 1, lines 6-7, ODUk cross connects with the OPUCn control the allocation of unused tributary slots in the non-failed ODUC instances to the failed ODUk client signals).  
Regarding claim 19, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein Su teaches the determination is performed by any of a controller and a network management system (Page 5, section 2.2, paragraph 1, lines 7-9).  
Regarding claim 20, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11, wherein the services affected by the failed one or more optical carriers are determined via any of status monitoring, by monitoring of fault points at any of a point of failure and adjacent equipment (G.709: Sections 15.5.1, 15.5.2 and 15.5.8 teach monitoring to determine faults and Su teaches providing status indication, Page 6, bullet point 1, status indication…).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability) in further view of Gerstel (US 2008/0008085) in view of Vissers (Behavior under optical layer faults for non-OTUCn VCAT, (non-)co-routing option).
Regarding claim 5, G.709 in view of Su in further view of Gerstel teaches the method of claim 4.
G.709 in view of Su in further view of Gerstel doesn’t explicitly teach the adjusting includes reducing a size of the any of the determined services.
Vissers teaches the adjusting includes reducing a size of the any of the determined services (page 9, Section 4, lines 1-6, under partial fault conditions in the optical layer…functions will be used to trigger the resizing of the ODUCn/OTUCn).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjusting step taught by G.709 in view of Su and incorporate the resizing step taught by Vissers in order to help restore the traffic (Vissers: Section 4).
Regarding claim 15, G.709 in view of Su in further view of Gerstel teaches the network element of claim 14.
G.709 in view of Su in further view of Gerstel doesn’t teach the adjustment includes a reduction of a size of the any of the determined services.  
Vissers teaches the adjusting includes reducing a size of the any of the determined services (page 9, Section 4, lines 1-6, under partial fault conditions in the optical layer…functions will be used to trigger the resizing of the ODUCn/OTUCn).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adjusting step taught by G.709 in view of Su and incorporate the resizing step taught by Vissers in order to help restore the traffic (Vissers: Section 4).
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over G.709 (Interfaces for the optical transport Network 6/2016) in view of Su (Considerations of FlexO partial fault survivability) in further view of Gerstel (US 2008/0008085) in view of Blair (US 2009/0232492).
Regarding claim 7, G.709 in view of Su in further view of Gerstel teaches the method of claim 1.
G.709 in view of Su in further view of Gerstel doesn’t teach further comprising performing mesh restoration for the some or all of the services.  
Blair teaches performing mesh restoration for services (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by G.709 in view of Su in further view of Gerstel and incorporate the mesh restoration process as taught by Blair in order to improve service availability (Blair: paragraph [0019]).
Regarding claim 17, G.709 in view of Su in further view of Gerstel teaches the network element of claim 11.
G.709 in view of Su in further view of Gerstel doesn’t teach wherein the adjustment includes performing mesh restoration for the some or all of the services.  
Blair teaches performing mesh restoration for services (paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the network element taught by G.709 in view of Su in further view of Gerstel and incorporate the mesh restoration process as taught by Blair in order to improve service availability (Blair: paragraph [0019]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637